Citation Nr: 0821432	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  05-05 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for status post right hip 
arthroplasty, claimed as secondary to service connected 
varicose veins of the left thigh and calf.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1945 to July 1946, and from January 1948 to October 
1951.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Phoenix, Arizona, VA Regional Office (RO).  In May 2007, the 
Board remanded the issue on appeal for the RO to issue a 
proper duty to assist letter to the veteran.


FINDINGS OF FACT

1.  A September 2003 rating decision denied secondary service 
connection for a right hip disability, finding essentially 
that the right hip disability was not caused by or aggravated 
by the veteran's service connected left leg varicose veins 
disability.  

2.  Evidence received since the September 2003 rating 
decision includes a private physician's statement suggesting 
that a limp related to the veteran's service connected left 
leg disability exacerbated his right hip osteoarthritis and 
probably contributed to the necessity for a right total hip 
arthroplasty; it bears directly upon the basis for the 
previous final denial, and raises a reasonable possibility of 
substantiating the claim.

3.  It is not shown that the veteran's right hip pathology, 
status post right hip arthroplasty, was caused or aggravated 
by his service connected varicose veins of the left thigh and 
calf.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim of secondary service connection for a right hip 
disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.156(a)(2007).

2.  Secondary service connection for status post right hip 
arthroplasty, claimed as secondary to service connected 
varicose veins of the left thigh and calf, is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of his claim in a letter dated in April 
2004.  That letter explained what the evidence needed to show 
to substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  While the letter did not fully explain 
what kind of evidence would be new and material to reopen his 
previously denied claim for service connection, a May 2007 
letter did provide that explanation.  In any event, there is 
no prejudice to the veteran as the Board is reopening the 
claim.  Kent v Nicholson, 20 Vet. App. 1 (2006).  In a March 
2006 letter, the veteran was provided notice regarding 
criteria for increased ratings and effective dates of awards 
(See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, such notice is not critical because the rating of a 
disability and effective date of an award have no 
significance when service connection is denied.  

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letter and the statement of the case and to 
supplement the record after notice was given.  He is not 
prejudiced by any technical notice deficiency that may have 
occurred along the way, and no further notice is required.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records (SMRs), along with relevant 
private and VA medical evidence.  The veteran was afforded VA 
examinations in August 2003 and July 2004.  He has not 
identified any additional evidence pertinent to the claim.  
VA's assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review of 
the claim.

II.  Factual Background, Legal Criteria and Analysis

The veteran's claim for service connection for status post 
right hip arthroplasty, claimed as secondary to service 
connected varicose veins of the left thigh and calf, was 
denied by the RO in a September 2003 rating decision.  At 
that time it was determined that the right hip disability was 
not caused by or aggravated by the service connected left leg 
varicose veins disability.  The veteran did not submit a 
notice of disagreement with that determination; rather, in 
March 2004, he attempted to file a new "claim" for the same 
benefit.  Since he did not file a notice of disagreement with 
the September 2003 rating decision, it became final.  
38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105. However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is received.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001. [The instant claim to 
reopen was filed after that date (in March 2004), and the 
revised definition applies.]  "New" evidence means existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

Reopening of the Claim

Evidence received since the September 2003 rating decision 
includes a private physician's statement dated in February 
2004 that notes that the veteran "has had a longstanding 
history of problems with his left leg related to an old war 
injury and previous surgery.  He has had a chronic limp for 
years, which exacerbated his right hip osteoarthritis and 
probably contributed to the necessity for a right total hip 
arthroplasty."  Because this evidence indicates that there 
is a possible causal relationship between the veteran's 
service connected left leg disability and his right hip 
condition, it bears directly upon the basis for the previous 
final denial, and raises a reasonable possibility of 
substantiating the claim.  Accordingly, the evidence is new 
and material and the claim seeking secondary service 
connection for a right hip disability may be, and is, 
reopened.

De Novo Review

At the outset, the Board finds that the appellant is not 
prejudiced by its de novo review of this claim without 
returning it to the RO for initial de novo consideration upon 
reopening.  The RO already essentially adjudicated the matter 
on the merits in its January 2005 statement of the case 
before the appeal was certified for Board review.  It also 
developed medical evidence on the question in the form of the 
July 2004 VA examination.

Right hip pathology was not manifested in service or for many 
years thereafter, and it is not alleged that the right hip 
disability was incurred or aggravated while the veteran was 
on active duty.  The theory of entitlement proposed in this 
claim is one of secondary service connection, i.e., that the 
right hip disability is related to the veteran's service 
connected varicose veins of the left lower extremity.

Service connection may be established for disability due to 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131.  Disability that is proximately 
due to or the result of a service-connected disease or injury 
shall [also] be service connected.  38 C.F.R. § 3.310(a).  
Where a service-connected disability aggravates a nonservice- 
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Three threshold requirements must be met in order to 
establish secondary service connection.  First, there must be 
competent evidence (a medical diagnosis) of current 
disability.  This requirement is met as history of 
degenerative joint disease of the right hip, status post 
total hip arthroplasty, has been diagnosed.  The further two 
requirements that must be satisfied are: (1) Evidence of a 
service-connected disability and (2) competent evidence of a 
nexus between the service- connected disability and the 
disability for which secondary service connection is claimed.

As the veteran has established service-connection for 
varicose veins of the left thigh and calf (among other 
disabilities), what remains to be shown is that the right hip 
disability was caused or aggravated by his left leg 
condition.  

The veteran underwent vein-stripping procedures on his 
service connected left leg in the 1960s and 1970s.  In 
November 2000, he underwent right total hip arthroplasty for 
treatment of degenerative joint disease.

A private neurologist's statement dated in April 2003 noted 
that the veteran had inquired as to whether his right hip 
disability could be related to his service connected left leg 
disability.  The neurologist wrote that "I guess it is 
possible.  He has had chronic left leg pain and has a 
disturbed gait enough that it would accelerate the right hip 
wearing out, but I think he needs to ask the orthopedic 
surgeon that too."

A VA examination was conducted in August 2003.  The examiner 
reviewed the claims folder and summarized the veteran's 
medical history.  The veteran reported that his right leg 
pain had started approximately 10 years earlier.  The 
examiner noted that the veteran ambulated with the assistance 
of a walker.  His gait was slow and guarded, but steady and 
without limp.  The diagnoses included history of right hip 
degenerative joint disease, status post total hip 
arthroplasty.  

It is the opinion of this examiner that 
this condition is unlikely related to the 
above lower extremity diagnoses 
(peripheral neuropathy of unclear 
etiology, likely unrelated to venous 
stripping; and left lower extremity 
neuralgia secondary to saphenous nerve 
injury, status post venous stripping, 
progressively increased), but it is more 
likely than not the result of years of 
wear and tear to his joints and low back.  
It is also likely that right lower 
extremity pain is due in part to lumbar 
radiculopathy.

A February 2004 statement from J.C.M., M.D., noted that:

The patient has had a longstanding 
history of problems with his left leg 
related to an old war injury and previous 
surgery.  He has had a chronic limp for 
years, which exacerbated his right hip 
osteoarthritis and probably contributed 
to the necessity for a right total hip 
arthroplasty.

A VA examination was conducted in July 2004.  The examiner 
reviewed the claims folder and summarized the veteran's 
medical history.  The veteran reported the initial onset of 
right hip pain was in the 1970s.  He used a walker due to 
pain in his legs and hips.  The examiner noted:

Right hip status post bipolar prosthesis 
year 2000.  Functional impairment 
moderately severe.

It is noted that he has [degenerative 
joint disease] of the left hip as well.  
It is noted that he has lumbar canal 
stenosis...also.

The right hip osteoarthritis and 
subsequent bipolar prosthesis is not 
caused by or a result of service connected 
left leg condition, nor was it aggravated 
by same.  He has left hip arthritis, as 
well, previously right hip arthritis prior 
to the surgery.  On a much more likely 
than not basis, the osteoarthritis and 
subsequent surgery on the right were age 
related and also, off course, it is noted 
that he is morbidly obese. 

The April 2003 neurologist's opinion regarding the 
relationship between the veteran's service connected left leg 
disability and his right hip condition states that "it is 
possible" that gait disturbance could "accelerate" his 
right hip wearing out.  Dr. M.'s February 2004 statement that 
the veteran "had a chronic limp for years, which exacerbated 
his right hip osteoarthritis and probably contributed to the 
necessity for a right total hip arthroplasty" is likewise 
somewhat equivocal.  Neither of these statements reflects any 
review of the veteran's claims folder or the medical record 
in the case.  

In contrast, the August 2003 and July 2004 VA examiners' 
reports make clear that these examiners extensively reviewed 
the volumes of the veteran's claims file in providing their 
conclusions, as evidenced by their detailed references to the 
veteran's medical history and the other opinions of record.  
Based on clinical examination and a review of the medical 
history and previous records, the August 2003 VA examiner 
concluded that the veteran's right hip condition was more 
likely than not the result of years of wear and tear to his 
joints, and the July 2004 VA examiner concluded that his 
right hip condition was much more likely than not age-
related.  Both examiners essentially ruled out any 
relationship between the service connected varicose veins of 
the left lower extremity and the right hip condition.  The 
July 2004 examiner specifically opined that the left leg 
disability did not have any role in aggravating the right hip 
condition.  The Board also notes that the VA examiners' 
opinions are also couched in terms of greater certainty than 
either the April 2003 or February 2004 private physicians' 
statements.  In the Board's opinion, the reports and 
conclusions drawn by the VA examiners are in sufficient 
detail to allow the Board to make an informed decision 
regarding the relationship of right hip disability to the 
veteran's service-connected varicose veins of the left leg.  
See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The statements and contentions of the veteran alleging his 
right hip disability is related to his service-connected left 
leg condition are not competent evidence.  As a layperson, he 
is not competent to opine in matters requiring specialized 
medical knowledge (here, medical nexus).  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Because the two VA examiners' opinions are the most 
persuasive and probative evidence regarding a nexus between 
the veteran's right hip disability and his service-connected 
left leg condition, the preponderance of the evidence is 
against a finding that the veteran's right hip disability was 
caused or aggravated by his service connected left leg 
condition.  A threshold requirement for establishing 
secondary service connection is not met, and the claim must 
be denied.


ORDER

The claim of service connection for status post right hip 
arthroplasty, claimed as secondary to service connected 
varicose veins of the left thigh and calf, is reopened; but 
secondary service connection for this disability is denied on 
de novo review.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


